USCA11 Case: 21-14436      Date Filed: 09/21/2022      Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-14436
                   Non-Argument Calendar
                  ____________________

ADNAN ALI,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A213-540-271
                   ____________________
USCA11 Case: 21-14436         Date Filed: 09/21/2022     Page: 2 of 9




2                       Opinion of the Court                 21-14436


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Adnan Ali, a citizen of Pakistan proceeding pro se, seeks re-
view of the decision by the Board of Immigration Appeals to deny
his claims for asylum, withholding of removal, and protection un-
der the Convention Against Torture.
       Ali alleges that he was attacked three times in Pakistan be-
cause of his religion as a Shia Muslim. The agency determined that
he was not a credible witness, and that he failed to adequately cor-
roborate his claims with other evidence. It therefore denied his ap-
plication. After careful consideration, we affirm.
                               I.

        Ali arrived in the United States in 2019. After conceding to
an immigration judge that he was removable, he applied for asy-
lum, withholding of removal, and relief under the Convention
Against Torture based on his religion as a Shia Muslim. His appli-
cation stated that he had been attacked multiple times because of
his religion. In support of his application, he submitted several affi-
davits from friends and family members, including his parents and
his doctor. He also submitted various reports regarding conditions
in Pakistan.
      At his asylum hearing, Ali explained that he was first at-
tacked in November 2018, when a group of people stopped him on
his motorbike, slapped him, and asked why he converted to Shiism.
USCA11 Case: 21-14436        Date Filed: 09/21/2022     Page: 3 of 9




21-14436               Opinion of the Court                        3

He also testified that, in December 2018, four people beat him and
cut his nose with a knife. And in January 2019, three police officers
allegedly stopped him and his father, then took him to a police sta-
tion where they held him for five days, beat him, burned him with
cigarettes, and deprived him of food and water.
       The immigration judge denied Ali’s application because he
found that his testimony was not credible. The judge noted several
inconsistencies between Ali’s testimony and the record evidence,
including that none of the letters that Ali submitted with his appli-
cation mentioned the January 2019 incident with the police. The
judge also pointed out that the letter from Ali’s doctor said that he
treated Ali for burns in December 2018, but Ali said that he only
received burns during the January 2019 incident. The judge further
concluded that Ali failed to adequately corroborate his claim, given
that each of the letters contained significant errors and discrepan-
cies.
        The judge also determined that, even if Ali had been credi-
ble, his claims would not succeed on the merits. He reasoned that
none of the mistreatment that Ali had allegedly endured amounted
to persecution. And there was no evidence—such as pending crim-
inal charges or an outstanding warrant—that indicated he would
be singled out for future persecution. The judge further explained
that Ali failed to prove a pattern or practice of persecution because
Shia Muslims comprise a sizeable portion of Pakistan’s population,
and the government had taken steps to protect Shia individuals
from attacks. And the judge held that, for the same reasons that Ali
USCA11 Case: 21-14436          Date Filed: 09/21/2022      Page: 4 of 9




4                       Opinion of the Court                   21-14436

had failed to establish eligibility for asylum, he also failed to qualify
for withholding of removal or protection under the Convention
Against Torture.
        Ali appealed, and the Board of Immigration Appeals af-
firmed the immigration judge’s decision. It concluded that the ad-
verse credibility finding was supported by the record, specifically
noting the omission of the January 2019 attack from his supporting
letters, and the discrepancy in the doctor’s mention of his burns.
The Board further agreed that Ali failed to adequately corroborate
his claims, and that he therefore did not carry his burden to estab-
lish eligibility for asylum, withholding of removal, or protection
under the Convention Against Torture. It accordingly dismissed
his appeal, and Ali timely petitioned this Court for review.
                                II.

        We generally review only the decision of the Board, but we
will also review the immigration judge’s decision to the extent that
the Board adopted the immigration judge’s reasoning. Rodriguez
v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).
       We review the agency’s factual determinations, including
credibility determinations, under the substantial evidence test.
Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). Un-
der that standard, we must affirm the agency’s decision if “it is sup-
ported by reasonable, substantial, and probative evidence on the
record considered as a whole.” Id. We will view the record “in the
light most favorable to the agency’s decision and draw all
USCA11 Case: 21-14436         Date Filed: 09/21/2022     Page: 5 of 9




21-14436                Opinion of the Court                         5

reasonable inferences in favor of that decision.” Id. at 1255. Accord-
ingly, for us to reverse a finding of fact, we must determine that the
“record compels reversal.” Id.
                               III.

        To qualify for asylum, Ali had to establish that he was a “ref-
ugee” under the Immigration and Nationality Act. 8 U.S.C. §
1158(b)(1)(B)(i). To do so, he needed to prove either that he had
suffered past persecution on account of a protected ground, such
as his religion, or that he had a well-founded fear of future persecu-
tion on account of a protected ground. 8 C.F.R. § 1208.13(b). To
show that he had a well-founded fear of future persecution, he
could show either that he would be “singled out” for persecution,
or that he belongs to a protected group that is subject to a “pattern
or practice” of persecution. Id. § 1208.13(b)(2)(iii). In any event, he
needed to show that the persecution would be at the hands of the
government, or a private actor that the government was unable or
unwilling to control. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 950
(11th Cir. 2010).
       We have held that if an applicant fails to meet the criteria for
asylum, he necessarily fails to establish eligibility for withholding
of removal or protection under the Convention Against Torture.
Murugan v. U.S. Att’y Gen., 10 F.4th 1185, 1196 (11th Cir. 2021)
(quoting Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th
Cir. 2005)).
USCA11 Case: 21-14436         Date Filed: 09/21/2022    Page: 6 of 9




6                      Opinion of the Court                 21-14436

        To determine whether an applicant’s testimony is credible,
the immigration judge may consider the totality of the circum-
stances and all relevant factors, including the consistency of the ap-
plicant’s statements with other evidence in the record. 8 U.S.C.
§ 1158(b)(1)(B)(iii). An adverse credibility determination alone is
enough to support the denial of an asylum application when there
is no other evidence of persecution. Forgue, 401 F.3d at 1287. But
if the applicant produces other evidence of persecution, the immi-
gration judge must consider that evidence and may not rely solely
on the adverse credibility determination. Id.
       Here, Ali challenges the agency’s findings that he was not
credible and that there was not enough other credible evidence to
support his claims on the merits.
       We conclude that substantial evidence supported the
agency’s adverse credibility finding. First off, none of the letters
that Ali submitted in support of his application mentioned the sig-
nificant attack that allegedly occurred in January 2019. Even his fa-
ther, who was ostensibly an eyewitness to the attack, said nothing
about that event. See Carrizo v. U.S. Att’y Gen., 652 F.3d 1326,
1332 (11th Cir. 2011) (denying petition for review where adverse
credibility finding was based on family’s failure to disclose im-
portant details of applicant’s alleged persecution).
       Ali argues on appeal that the immigration judge should have
specifically asked him why his father’s letter omitted details of the
January 2019 attack, instead of relying on a government attorney’s
question about why his family’s letters failed to mention that
USCA11 Case: 21-14436         Date Filed: 09/21/2022     Page: 7 of 9




21-14436                Opinion of the Court                         7

incident. But because the government attorney’s question con-
cerned all the family members’ letters, we see no reason that such
a redundant follow-up question was necessary.
       Ali further argues that the immigration judge should have
considered that the omission may have been the result of his par-
ents’ illiteracy. But Ali cannot overcome the adverse credibility
finding merely by offering tenable explanations for the inconsistent
aspects of his claim, see Chen v. U.S. Att’y Gen., 463 F.3d 1228,
1233 (11th Cir. 2006), and Ali’s assertion that his parents were illit-
erate would not compel a reasonable factfinder to overlook the
omission of the January 2019 attack.
        As additional evidence against Ali’s credibility, his doctor’s
letter stated that he treated Ali for burns in December 2018. Yet Ali
testified that he was burned with cigarettes during the January 2019
attack, and that he did not experience any burns during the Decem-
ber 2018 attack. This direct contradiction also amounted to sub-
stantial evidence in support of the agency’s adverse credibility find-
ing.
       Attempting to explain this inconsistency, Ali asserts that the
doctor saw him twice—once after the December 2018 incident, and
once after the January 2019 incident. And he argues that that the
doctor’s reference to the burns was simply a mistake. But nothing
in the record compels this conclusion, so Ali’s explanation does not
warrant reversal. See Chen, 463 F.3d at 1233.
USCA11 Case: 21-14436        Date Filed: 09/21/2022     Page: 8 of 9




8                      Opinion of the Court                21-14436

        The two inconsistencies explained above provide sufficient
grounds for the agency’s adverse credibility determination, and
they were the only ones specifically relied upon by the Board. We
therefore do not address the immigration judge’s other findings as
to his credibility.
       Furthermore, regardless of whether the affidavits in the rec-
ord are credible, they could not independently support Ali’s asylum
claim because none of them said that he was attacked on account
of his religion. See 8 U.S.C. § 1101(a)(42)(A); 8 C.F.R. §
1208.13(b)(1). Ali has not cited any other evidence establishing that
he individually experienced past persecution or that he would be
singled out for future persecution.
        Substantial evidence also supported the immigration judge’s
finding that the Pakistani government does not exhibit a pattern or
practice of persecuting Shia Muslims. The immigration judge spe-
cifically relied on a report indicating that attacks on Shia Muslims
are often carried out by terrorist groups or other non-government
actors. The report also noted that the government has banned cer-
tain organizations connected to attacks on Shia Muslims, and that
there has been an overall decline of such attacks in recent years.
The report cited comments from government leaders urging the
public to respect Shia religious observances around the Ashura hol-
iday. And it stated that, around that holiday, provincial govern-
ments “deployed hundreds of thousands of police and other secu-
rity forces to protect Shia religious ceremonies across the country.”
These facts provide substantial evidence that the Pakistani
USCA11 Case: 21-14436        Date Filed: 09/21/2022     Page: 9 of 9




21-14436               Opinion of the Court                        9

government does not exhibit a pattern or practice of persecuting
Shia Muslims.
       Accordingly, the agency’s finding that Ali did not qualify for
asylum was supported by substantial evidence. Based on that con-
clusion, the agency also correctly concluded that Ali failed to meet
the more demanding requirements for withholding of removal and
protection under the Convention Against Torture. See Murugan,
10 F.4th at 1196.
      PETITION DENIED.